Per Curiam.
The judgment under review is affirmed, for the reasons stated in. tire opinion1 of Mr. Justice Bergen in the Supreme Court. In thus affirming we nevertheless desire to' call attention to the fact that in the opinion below certain, conditions in the lease involved in the suit are misrecited as tc the order in which' they appear in that instrument. In the opinion it is stated that the lease provided that the lessee should have the privilege of continuing the lease for a further period of four years, Ac., and that subsequently it was agreed that either party might terminate the lease a't the end of •the term by giving the other notice thereof, Ac. In the lease itself the provision for continuing corales first, and the one for termination afterward. This, however, is immaterial.
For affirmance — Ti-ie Chancellor, Ci-iiee Justice, Swayze, Trenci-iard, Parker, Minturn, Kalisch, Black, Katzenbaoi-i, White, Heppeni-ieimeb, Williams, Gardner, JJ. 13.
For reversal—Hone.